August 29, 2008


Mr. D. Bowen Berry
Berry & Randall
1701 Market Street, Suite 320 LB41
Dallas, TX 75202


Honorable Jeff Walker
96th Judicial District
Tarrant County Justice Center
401 W. Belknap, 5th Floor
Fort Worth, TX 76196
Mr. Randall D. Moore
Law Offices of Randall D. Moore, P.L.L.C.
1301 Ballinger Street
Fort Worth, TX 76102

RE:   Case Number:  07-0959
      Court of Appeals Number:  02-07-00312-CV
      Trial Court Number:  096-224404-07

Style:      IN RE  SIMON KIBERU AND HARRIS METHODIST H-E-B HOSPITAL

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  The stay order issued  November  30,
2007 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Mark Gant      |
|   |Daniel             |